



THIRD AMENDMENT TO CREDIT AGREEMENT


THIS THIRD AMENDMENT TO CREDIT AGREEMENT, dated as of May 19, 2017 (this
“Amendment”), is entered into among Molina Healthcare, Inc., a Delaware
corporation (the “Borrower”), the Guarantors party hereto, the Lenders party
hereto, and SunTrust Bank, in its capacity as Administrative Agent (the
“Administrative Agent”). Capitalized terms used herein and not otherwise defined
shall have the meanings ascribed thereto in the Credit Agreement (as defined
below).


RECITALS


WHEREAS, the Borrower, the Guarantors, the Lenders and the Administrative Agent
are parties to that certain Credit Agreement, dated as of June 12, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”); and


WHEREAS, the Borrower has requested, and the Required Lenders have agreed, to
amend the Credit Agreement as set forth herein.
NOW, THEREFORE, in consideration of the agreements contained herein and in the
Credit Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


AGREEMENT


1.    Amendments to the Credit Agreement.


1.1    The definition of Specified Cash in Section 1.1 of the Credit Agreement
is amended to read as follows:


“Specified Cash” shall mean cash of the Borrower that constitutes, and Permitted
Investments of the Borrower that are made with, the net cash proceeds of
Indebtedness permitted to be incurred under Section 7.1 (the “Specified
Indebtedness”), that are either (a) subject to customary escrow arrangements
between the Borrower and the holders of such Specified Indebtedness prior to
their use for one of the following purposes: (i) refinancing, tendering for, or
otherwise redeeming or repaying Indebtedness of the Borrower or its Restricted
Subsidiaries or (ii) to finance any Permitted Acquisition that has been
identified in writing to the Administrative Agent with a closing date that is
not later than 365 days after the incurrence of such Specified Indebtedness or
(b) held in a segregated account of the Borrower and subject to a covenant in
the documentation for such Specified Indebtedness that restricts the use of such
cash or Permitted Investments of the Borrower to the limited purpose of (i)
refinancing, tendering for, or otherwise redeeming or repaying Indebtedness of
the Borrower or its Restricted Subsidiaries or (ii) paying interest on the
Specified Indebtedness; provided, that if such cash or Permitted Investments no
longer satisfy the conditions in this clause (b), they shall cease to constitute
Specified Cash hereunder. 


1.2    Section 7.2 of the Credit Agreement is amended to delete the “and” after
clause (h), to insert an “and” after clause (i) and to add a new clause (j) to
read as follows:


(j)    customary escrow arrangements and segregated accounts (to the extent such
segregated account is deemed to have incurred an encumbrance in connection with
any covenants applicable to the proceeds contained in such segregated account),
in each case, permitted by the definition of Specified Cash.     


2.    Effectiveness; Conditions Precedent. This Amendment shall be effective as
of the date hereof, upon receipt by the Administrative Agent of this Amendment,
duly executed by the Borrower, the Guarantors, the Required Lenders and the
Administrative Agent.





--------------------------------------------------------------------------------







3.    Amendment is a “Loan Document”. This Amendment shall be deemed to be, and
is, a Loan Document and all references to a “Loan Document” in the Credit
Agreement and the other Loan Documents (including, without limitation, all such
references in the representations and warranties in the Credit Agreement and the
other Loan Documents) shall be deemed to include this Amendment.


4.    Representations and Warranties; No Default. Each Loan Party hereby
represents and warrants to the Administrative Agent, each Lender, the Swingline
Lender and the Issuing Bank that, (a) the representations and warranties of each
Loan Party contained in the Credit Agreement, any other Loan Document, or any
document furnished at any time under or in connection with the Credit Agreement
or any other Loan Document, are true and correct in all material respects (other
than any representation and warranty that is expressly qualified by materiality,
in which case such representation and warranty is true and correct in all
respects) on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects (other than any
representation and warranty that is expressly qualified by materiality, in which
case such representation and warranty is true and correct in all respects) as of
such earlier date and (b) no Default or Event of Default exists.


5.    Reaffirmation of Obligations. Each Loan Party (a) acknowledges and
consents to all of the terms and conditions of this Amendment, (b) affirms all
of its obligations under the Loan Documents (as amended by this Amendment) and
(c) agrees that this Amendment and all documents, agreements and instruments
executed in connection with this Amendment do not operate to reduce or discharge
such Loan Party’s obligations under the Loan Documents (except to the extent
such obligations are modified pursuant to this Amendment).


6.    No Other Changes. Except as modified hereby, all of the terms and
provisions of the Loan Documents shall remain in full force and effect and
nothing herein shall limit or waive any right, power or remedy of the
Administrative Agent or the Lenders under the Loan Documents.


7.    Counterparts; Delivery. This Amendment may be executed in counterparts,
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument. Delivery of an executed counterpart of a signature page
of this Amendment by facsimile transmission or by any other electronic imaging
means (including .pdf), shall be effective as delivery of a manually executed
counterpart of this Amendment.


8.    Fees and Expenses. The Borrower agrees to pay all reasonable out-of-pocket
fees and expenses of the Administrative Agent in connection with the
preparation, execution and delivery of this Amendment, including without
limitation the reasonable fees and expenses of Moore & Van Allen, PLLC, counsel
to the Administrative Agent.


9.    Governing Law. THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING
OUT OF OR RELATING TO THIS AMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW (WITHOUT GIVING
EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF EXCEPT FOR SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW) OF THE STATE OF NEW YORK.


[SIGNATURE PAGES FOLLOW]




2



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to
Credit Agreement to be duly executed as of the date first above written.
BORROWER:
 
 
MOLINA HEALTHCARE, INC.
 
 
 
 
a Delaware corporation
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
Joseph W. White
 
 
 
 
Title:
Chief Financial Officer and
 
 
 
 
 
interim President and Chief Executive Officer
 
 
 
 
 
 
 
GUARANTORS:
 
 
MOLINA INFORMATION SYSTEMS, LLC,
 
 
 
 
a California limited liability company
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
Joseph W. White
 
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
MOLINA PATHWAYS, LLC,
 
 
 
 
a Delaware limited liability company
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
Joseph W. White
 
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
PATHWAYS HEALTH AND COMMUNITY SUPPORT LLC,
 
 
 
 
a Delaware limited liability company
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
Joseph W. White
 
 
 
 
Title:
Vice President
 







MOLINA HEALTHCARE, INC.
THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------






ADMINISTRATIVE
 
 
SUNTRUST BANK,
 
AGENT:
 
 
as Administrative Agent
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
LENDERS:
 
 
SUNTRUST BANK,
 
 
 
 
as Issuing Bank, as Swingline Lender and as a Lender
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
BANK OF AMERICA, N.A.
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION.
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
BOKF, N.A. dba BANK OF ALBUQUERQUE
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
EAST WEST BANK
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
MUFG UNION BANK, N.A.
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 
 



MOLINA HEALTHCARE, INC.
THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------





 
 
 
 
 
 
 
 
 
UBS AG, STAMFORD BRANCH
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
U.S. BANK NATIONAL ASSOCIATION
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
BARCLAYS BANK PLC
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
JPMORGAN CHASE BANK, N.A.
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
MORGAN STANLEY SENIOR FUNDING, INC.
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 















MOLINA HEALTHCARE, INC.
THIRD AMENDMENT TO CREDIT AGREEMENT

